Citation Nr: 0217535	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  91-50 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to July 21, 1999.

3.  Entitlement to a rating in excess of 30 percent PTSD, 
for the period beginning July 21, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
January 1970.

This case comes to Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in February 1999 and June 
2000. 

In a June 2000 written statement, the veteran raised claims 
for service connection for hypertension secondary to PTSD, 
and for a dental condition as secondary to sinusitis.  Since 
these matters have not been developed or certified for 
appeal, and as they are not inextricably intertwined with 
the issues now before the Board on appeal, they are referred 
to the RO for initial consideration.
 

FINDINGS OF FACT

1.  Sinusitis is primarily manifested by recurring episodes 
treated with medication; he has not undergone surgery for 
his service-connected sinusitis disability.

2.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by consistent reports of anger, social 
withdrawal, trouble sleeping, and difficulties with some of 
co-workers; throughout this period, he remained employed, 
had a close relationship with his mother, and appeared well 
groomed, alert, and oriented, with intact memory and good 
concentration. 

3.  Since November 7, 1996, the veteran's PTSD has been 
manifested by no more than definite social and occupational 
impairment due to symptoms such as continued problems with 
sleep (including nightmares), flashbacks, depressed mood, 
and anger; the veteran has remained employed during this 
period; his PTSD has not been manifested by flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, or impaired memory. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code 6513 (as in effect prior to and 
from October 7, 1996). 

2.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met for the period prior to 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 4.132, 
Diagnostic Code 9411 (1995).

3.  The criteria for a disability rating of 30 percent, and 
no greater, for PTSD have been met for the period from 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 4.126, 
4.132, Diagnostic Code 9411 (1995), and 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1 (2002).  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability 
must be considered from the point of view of the appellant 
working or seeking work.  38 C.F.R. § 4.2 (2002).  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

I.  Sinusitis

In a written statement associated with the claims file on 
May 12, 1993, the veteran indicated that he was seeking 
service connection for sinusitis.  By a June 2000 rating 
decision, the RO granted service connection for sinusitis 
and assigned a 10 percent rating effective from May 13, 
1993.  The veteran appealed this initial rating.  By an 
April 2002 supplemental statement of the case, the RO 
increased the rating for sinusitis to 30 percent, effective 
from May 13, 1993.   

The regulations pertaining to rating the veteran's service-
connected sinusitis condition [38 C.F.R. § 4.97, Diagnostic 
Code 6513] were revised effective October 7, 1996.  As noted 
above, the CAVC has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate the veteran's 
claim from the effective date of the new criteria under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under the rating criteria in effect prior to October 7, 
1996, a 10 percent rating is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing 
and infrequent headaches.  A 30 percent rating requires 
severe sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is awarded for post operative symptoms, after radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97 Diagnostic Code 6513 (as in effect prior to 
October 7, 1996).

Under the rating criteria in effect from October 7, 1996, a 
10 percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (as in effect from October 7, 1996).

This case includes the record of an October 1994 VA 
outpatient visit, during which the veteran reported that he 
had eaten something earlier and started feeling bad, with 
decreased appetite, nausea, vomiting, light headedness, 
listlessness, and diarrhea. Following an examination, the 
diagnostic impressions included sinusitis.  Approximately 
one week later, the veteran was again seen in an outpatient 
setting, complaining of pain in the left side of his face.  
The veteran said that the pain was disrupting his study and 
attention for a class he was taking, and it was noted that 
he also apparently had a sinus allergy and a cyst or polyp 
in the left maxillary sinus.  The diagnostic impression was 
left maxillary sinus with retention cyst and tender sinus.  
The veteran again sought VA outpatient treatment in February 
1995 for nasal congestion and water, itchy eyes.  
Examination revealed boggy nasal mucosa.  The diagnostic 
impressions were allergic rhinitis and conjunctivitis.    

In an August 1995 letter, he reported that he had become 
serious ill in October 1994 due to sinusitis, and that he 
had to drop out of graduate school at mid-term as a direct 
result of a sinus attack.  

The veteran underwent a VA examination in September 1995.  
There was a complaint referable to the sinuses, and he had 
been told that he had a cyst in the left maxillary sinus 
cavity.  On examination, the paranasal sinuses 
transilluminated well.  There was no evidence of nasal 
septal deviation or post nasal discharge.  The oral mucosa 
was moist and pink and no mucosal lesions were noted.  An x-
ray of the paranasal sinuses revealed probable mucous 
retention cyst in the left maxillary sinus.  Otherwise, no 
definite sinus disease is radiographically evident.  The 
veteran was diagnosed as having history of sinus condition 
with mucous retention cyst in left maxillary sinus cavity by 
x-ray.  

During an October 1995 outpatient visit, the veteran 
complained of sinusitis and sought a refill of his 
medication.  He again sought VA outpatient treatment in 
October 1995 for nasal congestion and water, itchy eyes.  
Examination revealed boggy nasal mucosa.  The diagnostic 
impressions were allergic rhinitis and conjunctivitis.  

At a May 1997 local hearing, the veteran asserted that he 
was experiencing drainage from his sinuses.  He denied that 
his sinus symptoms were seasonal, and said that he was 
obtaining monthly prescription refills for this condition.  

An October 1997 VA sinus examination revealed hypertrophic 
inferior turbinates, nasoseptal deviation on the left with a 
large spur impinging on the left inferior turbinate and a 
small spur to the right superiorly.  There was no evidence 
of purulence.  Examination of the sinus with a 0-degree 
telescope revealed no polyps or purulence.  The mucosa was 
boggy.  The oral cavity revealed postnasal drainage but was 
otherwise clear.  The impressions were allergic rhinitis, 
and recurrent sinusitis with questionable chronic sinusitis.  
It was noted that the veteran's symptoms were definitely 
related to his nasal anatomy with the septal deviation and 
large septal spur as well as the hypertrophic turbinates and 
pale, boggy mucosa.  

At a June 1998 VA outpatient visit, the veteran complained 
of a two-day history of runny eyes and nose, coughing, 
expectoration of green sputum, chest soreness due to 
coughing, nasal congestion with drainage, chills and 
possible fever.  He also had a "plugged" feeling in both 
ears.  He denied having any diarrhea, nausea or vomiting.  
Examination revealed post nasal dripping.  The veteran was 
assessed as having upper respiratory infection and 
bronchitis.  At an October 1999 VA examination (conducted in 
relation to an unrelated condition), his mucous membranes 
were noted to be moist and pink.  

At a May 2000 VA examination, the veteran reported that he 
had not undergone any kind of surgery on his nose and 
sinuses.  He reported that he stayed congested when he 
awakened in the morning and he said he used several kinds of 
antihistamines and decongestants for sinus problems.  He 
denied having any allergies which brought on the sinus 
attacks.  He said he had sinus problems throughout the year, 
and said he had been treated for sinus problems and 
infections about five to six times during the prior year.  
He denied having had any nasal fractures or any injury to 
the nasal area. He described having some difficulty 
breathing through the left nostril.  He also described 
having purulent discharge from the nose and becoming short 
of breath with exertion.  He had never used any oxygen or a 
respirator.  He said that because of postnasal drip, he had 
lost his voice many times and indeed during the examination 
he spoke in a voice barely above a whisper.  Because of his 
sinus problems, the veteran said he had headaches sometimes, 
three to four days at a time.  He had no history of any 
allergic attacks.  He also described having some cough 
because of postnasal drainage.  

He was currently working and said that he had missed forty 
days in the prior two years due to his sinus problems.  It 
was noted that the veteran had been treated for his chronic 
sinus problems with various medications, and that he 
presently used a Flonase inhaler and chlorpheniramine 
tablets.  

On examination, he was in no acute distress.  There was 
severe tenderness over the maxillary sinuses bilaterally but 
no purulent discharge noted.  Examination of the nose 
revealed boggy mucosa and hypertrophic turbinates.  He 
described more of the left nostril obstruction.  There was 
no significant septal deviation noted clinically.  Tympanic 
membranes looked clear, along with eternal auditory canals.  
The throat looked clear.  An x-ray of the sinuses revealed 
left maxillary mucosal thickening and probable retention 
cyst which measured 12 mm. in diameter.  A CT scan of the 
sinus revealed no remarkable changes including the polypoid 
opacity in the left maxillary sinus measuring 16 x 17 mm. in 
diameter.  The possibility of retention cyst versus polyp 
was considered difficult to differentiate.  There was no 
bony erosion or other abnormality involving the remaining 
paranasal sinus observed.  The veteran was diagnosed a 
having persistent left maxillary retention cysts vs. polyp.  

A July 2000 x-ray revealed a large mass on the left 
maxillary sinus.  The roots of the maxillary bicuspids and 
molars were in the sinus.  The veteran continued to seek 
outpatient treatment for chronic sinusitis in August and 
September of 2000.  A CT scan conducted in September 2000 
revealed a large mucous retention cyst in the left maxillary 
antrum.  The remainder of the paranasal sinuses were free of 
inflammation.  There was an osteoid osteoma of the right 
frontal sinus.  

A February 2001 outpatient examination revealed boggy 
turbinates and tenderness of the maxillary sinuses 
bilaterally.  Transillumination of the maxillary sinuses was 
also decreased.   

During a June 2001 outpatient visit, the veteran reported 
having thick clumps of postnasal drip.  He had also noted 
(three weeks before) swelling on the right side of the face 
(the maxillary area). Examination of the nose revealed boggy 
turbinates and yellow discharge past the turbinates.  It was 
assessed that the veteran's sinusitis had not responded to 
present strategies and would require the support of ENT and 
oral surgery.  

During a July 2001 outpatient visit, the veteran reported 
continued pain on the right maxillary sinus.  He noted 
gingival swelling in the morning and blocked nasal passages.  
His swelling would go down and nasal passages would clear 
only after two hours had passed after taking medication.  
Examination of the nose revealed boggy turbinates.  
Transillumination of frontal, nasal (left) and maxillary 
sinuses was good.  Tenderness of the maxillary sinuses was 
noted bilaterally.  

During an October 2001 outpatient visit, the veteran 
reported having recurrent acute sinusitis five to six times 
a year.  He described symptoms of yellowish drainage and 
pain in the face and upper teeth.  He had been treated with 
antibiotics several times with some success, but his 
symptoms (severe sinus drainage, congestion, and a runny 
nose) had recurred.  Examination revealed marked edema of 
the nasal mucosa, but no yellow drainage.  However, he 
reported having yellowish drainage post nasally for the 
prior few days, as well as facial tenderness.  The 
oropharynx and oral cavity had no masses or lesions. 

At a January 2002 outpatient visit, the veteran reported 
having a two-month history of constant sinusitis.  He 
reported that he had been treated with a seven-day 
antibiotics course in October 2001 with no relief.  His 
chief complaints were nasal airway obstruction in the 
morning, right gum and face swelling, and right maxillary 
dental pain.  The veteran also reported anosmia but denied 
frequent sneezing.  On examination, the nasal cavity was 
markedly edematous with a thick discharge.  The veteran had 
minimal decongestion with topical decongestants.  Nasal 
endoscopy was performed which demonstrated a moderate left 
septal deviation with no nasopharyngeal masses.  No 
purulence was seen.  

There is no evidence that the veteran has ever undergone 
surgery for his sinusitis disability.  While the possibility 
of oral surgery was raised in the course of a June 2001 
outpatient visit, there is no record that said surgery has 
actually been performed.  Thus, a 50 percent rating is not 
warranted under Diagnostic Code 6513 as in effect prior to 
October 7, 1996, as a 50 percent rating under this criteria 
requires symptoms after "radical operation" or "repeated 
operations."  Likewise, the criteria for a 50 percent rating 
under the revised Diagnostic Code 6513 still requires the 
existence of symptoms following "radical surgery" or 
"repeated surgeries."  In this way, neither of the rating 
criteria are more favorable to the veteran.  Moreover, 
because the veteran has not undergone surgery for his 
sinusitis disability a rating in excess of 30 percent, from 
the date of claim for service connection, is not warranted 
under either set of criteria.  While the Board has 
considered the benefit of the doubt doctrine, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2002).


II.  PTSD

The veteran, through his representative, filed his initial 
claim for service connection for PTSD on March 2, 1992.  By 
a February 1999 "Hearing Officer" decision, service 
connection for PTSD was granted and the veteran was assigned 
an initial 10 percent rating effective from March 2, 1992.  
The veteran appealed this initial rating.  By a May 1999 
rating decision, the RO increased the rating for PTSD to 30 
percent, effective from July 21, 1999.  In essence, then, 
the veteran is seeking an initial rating in excess of 10 
percent and a rating in excess of 30 percent for the period 
beginning July 21, 1999.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2002).

The regulations pertaining to rating psychiatric 
disabilities were revised effective November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (CAVC) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent rating is warranted for "less than criteria for the 
30 percent" rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent rating requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating requires that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95 (1994) (holding that the criteria in 38 C.F.R. § 4.132 
for a 100 percent rating were each independent bases for 
granting a 100 percent rating).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent 
for PTSD.  The word "definite," as used in 38 C.F.R. § 4.132 
to describe a 30-percent degree of disability for purposes 
of rating claims based on certain mental disorders, was 
construed to mean distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large.  VAOPGCPREC 9-93.  The Board is bound by precedent 
opinions issued by VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2002) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name			100

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.          70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.          
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; for 
symptoms that are controlled by 
continuous medication.              10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The CAVC has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important 
in determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  
With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
". . . the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for PTSD for any period of time since his original 
claim, and has ultimately determined that a 10 percent 
rating was warranted from the initial grant of service 
connection, and that a 30 percent rating was warranted 
effective from July 21, 1999.  The Board will review these 
findings in accordance with Fenderson.  

VA records from this period reflect that the veteran 
underwent group therapy in February 1992.  He appeared very 
negative and angry, particularly about VA and things that 
were out of his control.  He was finally able to conclude 
that the only thing he could control was himself, and his 
goal was to feel better about himself.  At another 
outpatient session in February 1992, he stated that he 
constantly felt betrayed.  He arrived late to a March 1992 
group therapy session and listened without making any 
comment.  At the end of the session, however, he spoke one-
on-one about very intense personal difficulties (most of 
which involved intrinsic anger).  He indicated a willingness 
to work at controlling his anger. 

In an October 1992 written statement, he asserted that 
sometimes certain odors triggered his memory about Vietnam 
stressors.  He asserted that he did not sleep soundly, and 
could see bodies and smell odors in his sleep.  He wrote 
that he could not trust Asians and would get violently angry 
at the littlest thing.  He apparently wanted to continue 
attending VA group therapy, but his employer was not being 
flexible.

He underwent a VA PTSD examination in August 1993, and 
reported that he had been working since at least 1991.  He 
said he was comfortable being alone.  When he smelled gun 
powder, he apparently would get flashbacks.  Noise and 
crowds would reportedly make him jumpy.  One time he heard a 
car backfire and he went under a table.  He reported having 
nightmares of the things he had seen in Vietnam, and said he 
would easily get upset, paranoid, distrustful of people, and 
depressed.  He said that most nights he could not sleep.  He 
was diagnosed as having delayed PTSD, and his social and 
industrial impairment was deemed to be moderate to severe.  

During a September 1993 VA outpatient visit, the veteran's 
symptoms were noted to include social withdrawal.  He said 
he did not get along with or trust people and preferred to 
be by himself.  He said he had nightmares and apparently 
slept only two to three hours a night (he would toss and 
turn).  He was hypervigilant and was noted to possibly 
experience flashbacks.  He apparently had suicidal and 
violent thoughts at times.  He ate only once a day, and had 
lost 14 pounds.  During the visit, the veteran was defensive 
and somewhat defiant.  Medication was prescribed and he was 
advised to return in one month.  

He underwent a VA PTSD examination in October 1997.  He 
complained of continued problems with nightmares and 
flashbacks.  He said that he had last sought psychiatric 
treatment in 1993, during which time he was prescribed 
medication.  Since then, he had not seen anyone and was 
currently on no medications.  He also did not attend any 
therapy sessions for his symptoms at present.  He continued 
to complain about flashbacks and said they occurred at least 
once a week.  He said they were brought on about by several 
episodes including run-ins with irate drivers or incompetent 
co-workers.  He apparently would feel that he was back in 
Vietnam and could smell the gunpowder.  He also admitted to 
having nightmares about Vietnam.  He admitted to avoiding 
interactions with others and to having a restricted range of 
affect.  He claimed to feel detached and estranged from 
others.  He said that he spent most of his day at work and 
then would come home and lock himself in his room.  He 
admitted to a lack of interest in any activities outside 
work.  He did report enjoying conversations with other 
veterans regarding Vietnam and watching movies related to 
Vietnam.  He admitted to a sense of foreshortened future.  
He claimed he did not expect to have a career, marriage, or 
children because of his extreme irritability and anger.  

He also admitted to increased arousal and problems with 
initial and terminal insomnia.  He claimed that he would get 
only two to three hours of sleep a night and admitted to 
severe outbursts of anger and irritability.  In fact, most 
of the interview was centered around his anger, hostility, 
and hatred toward the bureaucracy that had led him to this 
state.  The veteran talked constantly about carrying a gun 
and about wanting to kill other people.  He claimed that he 
was trained in combat and would find it very easy to kill 
people, especially those he felt did not treat him right.  
He admitted to significant hypervigilance, paranoia, and a 
very strong exaggerated startle response.  

The veteran admitted to heavy alcohol abuse and said he 
would drink at least a pint a day, every day.  He said that 
for the prior two weeks, he had made an effort to cut back 
on his drinking.  He denied any recent drug abuse.  He 
claimed he was heavy into cocaine use about 10 years before, 
but had not used street drugs since then.  He said he had 
been married once and divorced for the prior eleven years.  
His marriage lasted for about 17 years and he had one son 
who was presently 24.  The veteran lived by himself and was 
not involved in any relationships.  He was currently working 
in a claims office.  His biggest source of support had been 
his mother, but she had died approximately one year before.  

On examination, the veteran was well groomed.  While his 
mood was angry and hostile, he was cooperative.  His affect 
was angry at times, but labile the other times, when he 
would break into tears and start crying uncontrollably.  His 
speech was normal in rate and volume, and his thought 
process was logical, coherent, and goal directed.  There 
were no auditory or visual hallucinations.  The veteran 
admitted to having flashbacks and nightmares related to 
Vietnam.  There were no suicidal ideations, but he admitted 
to having homicidal ideation several times (none recently).  
Cognitively, he was alert and oriented to person, place, 
time, and situation.  Memory (both recent and remote) was 
intact.  Concentration was good, while insight and judgment 
were limited.  He was assessed as having chronic and 
moderately severe PTSD, and his Global Assessment of 
Functioning (GAF) score was noted to be presently 55, and 55 
for the prior year.  

In a March 1999 written statement, the veteran asserted that 
he averaged four hours of broken sleep every night.  He 
indicated that he was seeking a 30 percent rating for PTSD.

The veteran underwent a VA PTSD examination on July 21, 
1999.  He drove himself to the examiner's office.  He 
reported that he did not sleep well at night, and did not 
want to fall asleep because of dreams.  When he did wake up, 
his head apparently felt like it was going to explode.  He 
would take a nap during the day.  He said his son did not 
talk to him and they did not seem to be able to have a 
relationship.  He said he did not like being around people; 
he said he did not really trust others.  His interpersonal 
relationships could, according the examiner, be 
characterized as impaired as he had recently lost two 
friends in an apparent double suicide, and he did not talk 
to any of his siblings (he regarded them as schemers and 
connivers).  The veteran had been divorced since 1985, and 
said that his then-wife had been unable to tolerate his PTSD 
symptoms. 

He reported that he would reexperience his Vietnam stressors 
in nightmares that occurred about twice a week, as well as 
in intrusive thoughts during the day.  He currently worked, 
but said he was a loner at work in that he did not relate 
well to supervisors or co-workers.  He worked a forty-hour 
week and had accumulated ample annual leave, being in a "use 
or lose" category.  

On examination, his dress was appropriate and he was neat, 
clean, and well groomed with good personal hygiene.  Rapport 
was difficult to establish.  Initially, the veteran was 
angry and hostile and admitted to being upset about the 
abrupt and sudden way his appointment had been set up.  In 
his view, he was being coerced into keeping the appointment 
under the threat of losing his benefits.  His suspicion and 
anger continued until he was departing the interview, at 
which time he softened a bit and thanked the examiner for 
being willing to listen to him.  Another remarkable behavior 
noted was that he sobbed uncontrollably during the middle of 
the interview, when talking about the suicide of his two 
combat buddies. 

The veteran was oriented to person, place, time, and 
situation.  Attention and concentration skills were intact 
as the veteran could subtract serial 7's from 100 and do 
simple computation problems.  His abstraction abilities 
showed some impairment as he could not, or perhaps would 
not, find similarities in paired objects.  Rather, he 
insisted that "apple and orange" and "dog and lion" simply 
were not alike, despite explanation by the examiner.  The 
veteran was perfectly able to interpret proverbs, however, 
suggesting that his abstraction abilities were intact but 
that his suspicion got in the way of performance.  There was 
no impairment of memory for digits, immediate items, and 
events, both recent and remote.  He was able to repeat five 
digits forward and three digits in reverse order of 
presentation.  The examiner estimated the veteran's 
intelligence to be in the high average range of intellectual 
functioning based on his self-reported history and current 
performance. 

The veteran's thought processes did not reflect loose 
associations, perseverations, neologisms, tangential 
thinking, circumstantial thinking, confusion, or echolalia.  
His speech was normal, relevant, and coherent.  Thought 
content was negative for hallucinations.  Delusions were not 
present, although he admitted thinking that people in 
general were out to get him, and he admitted that he would 
not eat cake or other food offered to him by co-workers 
because he feared poisoning or a voodoo curse.  He did not 
demonstrate ideas of reference.

Affect was labile and mood was angry.  Signs of anxiety were 
noted, including poor eye contact.  He reported vegetative 
signs of depression which included poor appetite, weight 
loss, poor sleep, and crying.  He reported sleep that was 
significantly disrupted by nightmares of traumatic 
experiences in Vietnam.  As a result of this disruption, he 
reported getting approximately 3 hours of sleep (mostly 
during daytime naps).  He reported that his daily thoughts 
were often interrupted by memories of unpleasant 
experiences, and that he avoided things that were likely to 
remind him of traumatic events. He reported a history of 
suicidal ideation, which peaked during his divorce in the 
mid-1980s, when he placed a gun in his mouth.  He said that 
he no longer kept guns because he did not trust himself.  He 
admitted to occasional suicidal ideation, but denied intent 
to act, saying that he would not want his son to have that 
burden.  The veteran demonstrated poor insight regarding his 
problems.  

His approach to the psychological testing was noteworthy.  
He refused to answer some 35 items because he thought that 
they were ambiguously worded and had to be "trick 
questions."  He also refused to answer any items with 
religious content, saying that he was currently undecided 
about his religious beliefs.  Despite explanation and 
attempts at persuasion by the examiner, he adamantly refused 
to answer these items.  Even with ignoring these omitted 
items, however, the testing resulted in an invalid profile.  
Multiple indicators suggested that interpretations based 
upon this profile would be unreliable.  The examiner thought 
that the veteran overendorsed symptoms because he was 
suspicious of the intent of the examination and was 
determined to thwart any attempt to take away his benefits.   

The veteran reported that he had very poor relations with 
co-workers and supervisors, and that he believed the 
workplace and the world were hostile to him.  The examiner 
was inclined to believe the veteran's report of his impaired 
relationships, based on how he conducted himself during the 
interview.  The examiner also thought that his cognitive 
functioning became impaired or inflexible when he was 
emotionally aroused, as based on his inability to see 
similarities and his inability to get past the "trick 
questions" view of psychological testing.  

The veteran was deemed to have impaired social relations, 
reporting that his 26 year old son would not talk to him, 
and that he felt estranged from his siblings.  He reported 
that he would come home from work on a Friday night and not 
come out of his apartment until Monday morning.  He had no 
living friends, and it was questionable whether he had even 
spent much time talking to his two dead friends, whom he 
last saw the prior Memorial Day.  Based on his occupational 
and social history, the veteran was assigned a GAF score of 
55.  His prognosis for successful treatment was judged to be 
poor for the following 12 months.   

On an April 2000 Form 9, the veteran disagreed with an 
implication that his substance abuse was the cause of his 
depression.  He said he had depression symptoms long before 
he used drugs.  He complained of having chronic sleep 
impairment, memory loss, and isolationist actions on his 
part.    

The veteran underwent another VA PTSD examination in 
February 2001.  While recounting his Vietnam stressors he 
became very tearful.  He said that because of his traumatic 
Vietnam experiences, he had a short fuse and would get upset 
very easily.  While he now had a 17 month old daughter, he 
was not able to get along with the girl's mother (his ex-
girlfriend) because she wanted to take over his house and 
give him a hard time.  The veteran reported that he was in 
jail for two weeks for writing bad checks.  While he 
continued to work, he said he had a short fuse and would get 
very angry with his supervisor.  The veteran described 
himself as a loner and said he had difficulty trusting 
people or the government.  

He reported that he had been sleeping two to three hours 
intermittently.  He had a nightmare at least two to three 
times a week, and the dream would involve him smelling a lot 
of gun powder and seeing a lot of dead bodies.  He said that 
at times he heard voices of dead friends and he would get 
really upset.  He felt he was a loner with a short temper 
who had difficulty getting along with people.  He said he 
wanted to stay by himself and had difficulty trusting people 
generally.  

During the examination, the veteran looked his stated age 
and was dressed appropriately.  However, his mood was 
depressed and he even had a crying spell in the interview.  
His affect was appropriate but somewhat blunted.  He 
admitted to auditory hallucinations off and on where he saw 
dead bodies.  The veteran did not exhibit any looseness of 
associations.  He was paranoid toward authority figures and 
had some ideas of reference.  He denied any suicidal or 
homicidal ideations or plans.  He was alert and oriented to 
time, place, and person.  He was moderately depressed and 
had some difficulty with serial sevens.  His judgment and 
insight were fair.  The veteran was assigned a GAF score of 
55.  

On his September 2001 Form 9, the veteran asserted that in 
the prior year, he had had seven confrontations with co-
workers, and that he had to use leave because of severe 
depression.  He detailed his frustration with the way his 
claim had been handled, and reiterated that he was unable to 
sleep, had difficulty with relationships, experienced 
nightmares, and would withdraw from people.  He would work 
and go home, that was it.  He asserted that he did not go 
out because he did not trust people.  He stated that he had 
lost his family, and all he had was his job.   

During an October 2001 walk-in visit, the veteran reported 
having some trouble sleeping, and said that the medication 
he had been taking to help him sleep worked for a while then 
stopped.  He was getting two to three hours of sleep a 
night.  He was always having bad dreams, and these were 
becoming more frequent.  He also admitted to occasional 
thoughts of homicide.  The veteran was subsequently seen by 
a VA nurse practitioner.  He reported that his medications 
were not helping with sleep or rest, so he had stopped 
taking them about one and one half months before.  He 
expressed that he was an ex-drug user and that he did not 
take medication that did him no good.  He said he distrusted 
and disliked whites and foreigners.  He said that his prior 
experiences with whites had all been negative.  Although he 
said he had nothing against the nurse practitioner, he felt 
uncomfortable talking to her about the things he had 
discussed with his prior therapist.  Additionally, he felt 
as if he was being shuffled, and that all the doctors of 
color had been moved or replaced.

The veteran became teary eyed and defensive on several 
occasions during the interview, but eventually became more 
relaxed and receptive as the interview proceeded.  He denied 
having any friends and said he felt isolated.  He reported 
no use of alcohol or illegal drugs.  On examination, the 
veteran presented with good hygiene and behavior appropriate 
to the situation.  There were no tics or abnormal 
involuntary movements.  Some psychomotor agitation was 
noted.  Speech was productive, fluent, logical, clear, and 
relevant.  Language was appropriate and field of knowledge 
was average.  Although the veteran expressed anger and 
depression, no suicidal or homicidal ideation were present.  
The veteran also denied having any auditory or visual 
hallucinations, or delusional thinking.  His mood was mildly 
anxious and depressed, and his affect was somewhat labile 
and irritable.  He was oriented to person, time, and 
situation, and attention, concentration, memory function, 
insight, and judgment were intact.  The assessment was PTSD 
with depressive features and the veteran was assigned a GAF 
score of 50.  

Upon review of the evidence, the Board finds that an 
evaluation in excess of 10 percent is not warranted under 
the "old" regulations effective prior to November 7, 1996.  
Although he consistently reported having anger, social 
withdrawal, and difficulty sleeping, the veteran apparently 
did not see it necessary to seek therapy or take medication 
for his symptoms for nearly a four-year period (between 1994 
and 1997).  Moreover, although he reported having difficulty 
with some of his co-workers, he did remain employed 
throughout this entire period.  He also appeared to have 
maintained a close relationship with his mother until her 
death approximately in 1996.  At his October 1997 VA 
examination, he appeared well groomed, alert, and oriented, 
with intact memory and good concentration.  In short, the 
record for this period simply does not reflect the distinct, 
unambiguous, and moderately large in degree (i.e., definite) 
industrial impairment which would warrant a 30 percent 
rating under the "old" criteria. 

However, viewing the veteran's disability picture under the 
"new" criteria (which became effective November 7, 1996), 
the Board finds that a 30 rating is warranted.  The veteran 
has consistently reported having difficulty and "run-ins" 
with co-workers, as well as routine nightmares and 
flashbacks about his Vietnam experiences.  Although he 
apparently has enjoyed talking with other Vietnam veterans 
and had a close relationship with his mother, he lives by 
himself and apparently does not maintain a relationship with 
his ex-wife, his adult son, or a former girlfriend with whom 
he had a daughter.  During his October 1997 VA examination, 
he had an angry affect and broke out into tears.  He 
admitted to having had homicidal ideations and his insight 
and judgment were deemed limited.  His GAF score (deemed 
applicable for both 1997 and 1996) was 55, which represents 
as follows: "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Diagnostic Criteria from DSM-IV, American Psychiatric 
Association (1994).  This GAF score of 55 was confirmed 
during VA examinations in July 1999 and February 2001, and 
had even dropped to 50 by the time of his October 2001 
outpatient visit.

In short, the evidence since November 7, 1996, reflects a 
good portion of the symptoms (depressed mood, anxiety, 
suspiciousness, sleep impairment) which merit a 30 percent 
rating under the "new" criteria.  While the veteran has 
routinely appeared well groomed, alert, and logical during 
his VA examinations, such a satisfactory level of 
functioning is a recognized component of the 30 percent 
rating.  Therefore, the Board finds that a 30 percent 
rating, under the "new" criteria is warranted for the 
veteran's PTSD symptoms for the period beginning November 7, 
1996. 

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the 30 percent rating is only effective as of 
November 7, 1996 (the effective date of the revised rating 
criteria for PTSD).  

A rating in excess of 30 percent is not warranted for the 
period beginning November 7, 1996, under either the "old" or 
"new" rating criteria, however.  As noted above, the veteran 
has maintained his employment throughout the entire course 
of his appeal.  The veteran has routinely appeared at VA 
examinations with good hygiene, alertness, concentration, 
memory function, and logical speech.  In short, the evidence 
since November 7, 1996, simply does not reflect considerable 
industrial impairment which would warrant a 50 percent 
rating under the "old" criteria. 

Nor is a rating in excess of 50 percent warranted under the 
"new" criteria.  This is because the veteran has not 
routinely displayed flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation, or difficulty in establishing and maintaining 
effective work and social relationships so as to warrant a 
50 percent rating.  

In summary, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent 
for PTSD for the period prior to November 7, 1996.  For the 
period beginning November 7, 1996, a 30 percent rating - and 
no greater - is warranted under the "new" rating criteria 
for evaluation of PTSD. 

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

The veteran's claims for higher initial ratings did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The veteran was sent rating decisions in March 1999 and June 
2000, a statement of the case in February 2001, May 2001, 
and April 2002, and a Board remand in February 2000 and 
December 2000, and a development letter in November 1997 and 
December 2000.  These documents, collectively, listed the 
evidence considered, the legal criteria for determining 
whether increased ratings could be granted, and the analysis 
of the facts as applied to those criteria, thereby 
adequately informing the veteran of the information and 
evidence necessary to substantiate his claims for higher 
initial ratings.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In a 
December 2000 written statement, the veteran indicated that 
all of his treatment had been obtained at VA facilities.  
During the course of these appeals, the RO has obtained 
numerous VA treatment records.  There is no indication that 
there are any outstanding medical records pertinent to the 
veteran's claims. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent VA examinations 
in August 1993, September 1995, October 1997, July 1999, May 
2000, and October 2001.  The reports of these examinations 
have been obtained and carefully reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case yet again to the RO, 
or to otherwise conduct any other development.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  

Furthermore, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
sinusitis is denied.

Entitlement to a rating in excess of 10 percent for PTSD, 
for the period prior to November 7, 1996, is denied.

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 30 percent rating - and 
no greater - for PTSD, for the period beginning November 7, 
1996, is granted. 


		
C. W. Symanski
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

